Cole, J.
It is an admitted fact in the stipulation that the town board procured recruits to the number of thirteen (which was the quota assigned to the town) tobe enlisted and credited to the town, and issued orders to each recruit in the sum voted by the electors at the special town meeting. It is further admitted that the sons of the relator enlisted to the credit of the town under the same call of the president without any personal agreement with or direction by the authorities of the town, and without any direction of any committee of said town; though the town had notice that they had enlisted as veterans before the quota was filled, but was not notified that they had been credited to the town. Upon these facts the question arises, is the town liable to pay the sons of the relator the amount voted to each volunteer who should enlist to fill the quota of the town, and be received into the service of the United States, when it does not appear that these soldiers knew of the bounty or enlisted with reference to it? At the time of their enlistment they did not know, and probably had not heard, that the town had voted a bounty to volunteers. They had no understanding or agreement with the agents of the town upon the subject of their enlistment. They enlisted *289voluntarily on their own motion, doubtless from considerations valid and praiseworthy, but without regard to any proposition or offer of the the town, or the money which they now claim. Under these circumstances we are at a loss to know upon what principle the town can be held liable to pay them this bounty money. It is said the action of the electors of the town in voting a bounty to each volunteer who should enlist and be credited to the town under that call, was in the nature of a general continuing offer made to any resident without reference to the fact whether such volunteer was a veteran or not; and that the Dockstaders did accept this offer, and enlisted to fill the quota of the town. The difficulty with this argument is, that it does not appear that they did accept this offer or enlisted upon the strength of it. It should appear that they knew of this offer, or assented to it, were enlisted and credited to the town with a view to obtain this bounty money, and that the authorities of the town were notified of this fact before they paid out the bounty money to others. These facts we deem essential in order to show an obligation on the part of the town to pay them the bounty, since it is conceded that there was no actual personal agreement with the town authorities in respect to the enlistment. There is no ground for saying that these facts appear upon this record, and it is quite impossible to assume that the sons of the relator acted or relied upon the faith of this offer of the the town. If there were any grounds for holding that they accepted the offer of the town, assented to it, and enlisted with reference to it, that might amount to a contract upon which the town would be liable. But clearly there is not anything to warrant such an inference. We therefore think the court below erred in granting a peremptory writ of mandamus commanding the supervisors to draw the orders in favor of the relator.
By the Court. — The judgment of the circuit court is reversed, in each case, and the cause remanded, with directions to dismiss the applications.